Exhibit 10.1

REINSURANCE GROUP OF AMERICA, INCORPORATED

FLEXIBLE STOCK PLAN

PERFORMANCE CONTINGENT SHARE AGREEMENT

Reinsurance Group of America, Incorporated, a Missouri corporation (the
“Company”), and A. Greig Woodring (“Employee”), hereby agree as follows:

SECTION 1

GRANT OF RESTRICTED SHARE UNITS

Pursuant to the Reinsurance Group of America, Incorporated Flexible Stock Plan,
as amended (the “Plan”), and pursuant to action of the Committee charged with
the Plan’s administration, the Company has granted to Employee, effective March
4, 2016 (the “Date of Grant”), subject to the terms, conditions and limitations
stated in this Agreement, the Plan and the Company’s Executive Compensation
Recoupment Policy (as discussed in Section 6(c)), an award of performance
contingent shares with respect to 42,500 shares of Common Stock (“Shares”). The
performance contingent shares awarded to Employee in this Agreement are referred
to herein as “Restricted Share Units.” The number of Restricted Share Units
granted under this Section 1 is referred to in this Agreement as the “Target
Grant.”

SECTION 2

TERMS OF GRANT

(a) Vesting Period. The vesting period for this award is the one (1) year period
beginning January 1, 2016, and ending December 31, 2016 (the “Vesting Period”).

(b) Performance Period. The performance period for this award is the three (3)
year period beginning January 1, 2016, and ending December 31, 2018 (the
“Performance Period”).

(c) Payment.

(1) Restricted Share Units Payable In Common Stock. Subject to early termination
of this Agreement pursuant to Sections 4(b) or 5 below, as soon as practicable
following the end of the Performance Period, the Company shall determine the
Cumulative Operating Revenue Growth Rate (as defined in Section 3(c)), Return on
Average Equity (as defined in Section 3(d)) and Relative Return on Average
Equity (as defined in Section 3(e)) over such Performance Period. On or after
January 1 but no later than December 31 following the last day of the
Performance Period, the Company will deliver to Employee one (1) Share of the
Company’s Common Stock for each Restricted Share Unit earned under this
Agreement; provided, however, that any fractional Restricted Share Unit shall be
paid in cash equal to such fraction of the Fair Market Value of a Share of
Common Stock on the date of payment.

(2) Dividend Equivalents. Restricted Share Units shall not include dividend
equivalent payments or dividend credit rights.

 

1



--------------------------------------------------------------------------------

SECTION 3

PERFORMANCE CRITERIA AND ADJUSTMENTS

(a) Performance Criteria. The measures and weights for the 2016 grant of
Restricted Share Units are set forth in a memorandum provided to Employee by the
Company.

(b) Adjustment of Target Grant. The Target Grant will be adjusted at the end of
the Performance Period as follows:

(1) Thirty-three percent (.330) of the number of Restricted Share Units in the
Target Grant will increase or decrease based upon the Company’s Cumulative
Operating Revenue Growth Rate over the Performance Period;

(2) Thirty-three and one-half percent (.335) of the number of Restricted Share
Units in the Target Grant will increase or decrease based upon the Company’s
Return on Average Equity over the Performance Period; and

(3) Thirty-three and one-half percent (.335) of the number of Restricted Share
Units in the Target Grant will increase or decrease based upon the Company’s
Relative Return on Average Equity over the Performance Period.

In no event will Employee be entitled to receive a total number of Shares with
respect to Restricted Share Units in excess of 200% of the Target Grant, even if
the Company’s Cumulative Operating Revenue Growth Rate, ROAE and/or Relative
ROAE during the Performance Period exceeds the maximum percentages established
for any such measure.

(c) Cumulative Operating Revenue Growth Rate. “Cumulative Operating Revenue
Growth Rate” for the Performance Period is the compounded average growth rate of
the Company’s consolidated operating revenue over the three-year Performance
Period using the Company’s annual consolidated operating revenue for the fiscal
year immediately preceding the Date of Grant as the base year. The Cumulative
Operating Revenue Growth Rate will be determined by the Company using generally
accepted accounting principles, consistently applied.

(d) Return on Average Equity. “Return on Average Equity” (“ROAE”) for the
three-year Performance Period is the Company’s mean average operating earnings
(i.e., net income from continuing operations less realized capital gains and
losses and certain other non-operating items), expressed in dollars, during the
three-year Performance Period divided by the Company’s average adjusted equity,
expressed in dollars, for the Performance Period. The ROAE will be determined by
the Company using generally accepted accounting principles, consistently
applied.

(e) Relative Return on Average Equity. “Relative Return on Average Equity”
(“Relative ROAE”) for the three-year Performance Period is the percentile
ranking of the Company’s ROAE relative to the ROAE of competitor companies in
the Performance Peer Group (as provided separately to Employee) over the same
three-year period. The Performance Peer Group

 

2



--------------------------------------------------------------------------------

is comprised of competitor companies as determined by the Compensation Committee
of the Company’s Board of Directors from time to time (and may be modified by
the Compensation Committee after the date of this Agreement). The Relative ROAE
will be determined by the Company using the Company’s ROAE as defined in Section
3(d) and its percentile rank within the Performance Peer Group.

SECTION 4

CONDITIONS AND LIMITATIONS ON RIGHT TO RECEIVE

RESTRICTED SHARE UNITS OR COMMON SHARES

(a) Demotion or Transfer. In the event that Employee is demoted or transferred
to a position with the Company or any of its Affiliates in which Employee is not
eligible to participate in the Plan prior to the expiration of the Vesting
Period, as determined by the Committee in its sole discretion, this Agreement
will terminate and be of no further force or effect and the Restricted Share
Units awarded to Employee hereunder shall be forfeited.

(b) Termination of Employment.

(1) Death, Disability or Retirement. If Employee ceases to be employed by the
Company or any of its Affiliates prior to the expiration of the Vesting Period
due to death, disability or retirement, Employee (or, in the event of Employee’s
death, the legal representative of Employee’s estate or revocable living trust)
shall receive a pro rata proportion of the Shares that would have been issued to
Employee under this Agreement, determined by multiplying such Shares by a
fraction, the numerator of which is the number of calendar months in the Vesting
Period during which Employee’s employment continued, and the denominator of
which is the number of months in the Vesting Period. Such pro rata proportion
shall be paid to Employee (or, in the event of Employee’s death, the legal
representative of Employee’s estate or revocable living trust) at the same time
and in the same manner as specified in Section 2(c) above. Employment for any
portion of a calendar month shall be deemed employment for that calendar month.
For purposes of this Agreement, (i) “disability” shall mean disability as
defined in any long-term disability plan maintained by the Company or an
Affiliate which covers Employee or, in the absence of any such plan, the
physical or mental condition of Employee arising during the Vesting Period,
which in the opinion of a qualified physician chosen by the Company prevents
Employee from continuing employment with the Company and its Affiliates, and
(ii) “retirement” shall mean termination of employment with the Company and its
Affiliates after Employee has attained a combination of age and years of service
that equals at least sixty-five (65); provided that, the maximum number of years
of service credited for purposes of this calculation shall be ten (10).

(2) Other Termination. In the event that Employee’s employment with the Company
and its Affiliates is terminated prior to the expiration of the Vesting Period,
whether voluntarily or involuntarily, for any reason other than death,
disability or retirement, this Agreement will terminate and be of no further
force or effect and the Restricted Share Units awarded to Employee hereunder
shall be forfeited, unless otherwise determined by the Committee in its sole
discretion.

 

3



--------------------------------------------------------------------------------

SECTION 5

CHANGE OF CONTROL

Notwithstanding anything herein to the contrary, in the event a Change of
Control occurs during the Performance Period, the Cumulative Revenue Growth
Rate, Return on Average Equity and Relative Return on Average Equity for the
Performance Period shall be deemed to be the respective Target amounts
referenced in Section 3(a). Section 4(b)(2) shall not apply in the case of
involuntary termination of Employee’s employment by the Company or an Affiliate
following a Change of Control other than for cause. The number of Shares
determined in accordance with Sections 1 and 3(a) (and, in the event of
Employee’s death, disability or retirement prior to the end of the Vesting
Period, Section 4(b)) shall be delivered to Employee (or, in the event of
Employee’s death, Employee’s estate) at the same time and in the same manner as
specified in Section 2(c) above. For purposes of this Section, “cause” shall
mean (a) any conduct, act or omission that is contrary to Employee’s duties as
an officer or employee of the Company or any of its Affiliates, or that is
inimical or in any way contrary to the best interests of the Company or any of
its Affiliates, or (b) employment of Employee by or association of Employee with
an organization that competes with the Company or any of its Affiliates.

SECTION 6

MISCELLANEOUS

(a) Rights in Shares Prior to Issuance. Prior to issuance of Shares in
accordance with Section 2(c), neither Employee nor his or her legatees, personal
representatives or distributees (i) shall be deemed to be a holder of any Shares
represented by the Restricted Share Units awarded hereunder or (ii) have any
voting rights with respect to any such Shares.

(b) Non-assignability. The Restricted Share Units shall not be transferable by
Employee otherwise than by will or by the laws of descent and distribution;
provided that, Employee may transfer the Restricted Share Units during his or
her lifetime to a revocable living trust of which Employee is grantor, or to
another form of trust indenture of which Employee is a grantor or a beneficiary.

(c) Recoupment. The awards granted pursuant to this Agreement are subject to the
terms and conditions contained in the Company’s Executive Compensation
Recoupment Policy (“Recoupment Policy”), which permits the Company to recoup all
or a portion of awards made to certain employees upon the occurrence of any
Recoupment Event (as defined in the Recoupment Policy).

(d) Securities Law Requirements. The Company shall not be required to issue
Shares pursuant to this Agreement unless and until (i) such Shares have been
duly listed upon each stock exchange on which the Company’s Common Stock is then
registered and (ii) a registration statement under the Securities Act of 1933
with respect to such Shares is then effective.

(e) Designation of Beneficiaries. Employee may file with the Company a written
designation of a beneficiary or beneficiaries to receive, in the event of
Employee’s death, the Shares determined in accordance with Section 4(b) and
subject to all of the provisions of this

 

4



--------------------------------------------------------------------------------

Agreement. An Employee may from time to time revoke or change any such
designation of beneficiary and any designation of beneficiary under the Plan
shall be controlling over any other disposition, testamentary or otherwise;
provided, however, that if the Committee shall be in doubt as to the right of
any such beneficiary to receive Shares, the Committee may recognize only receipt
of such Shares by the personal representative of the estate of Employee, in
which case the Company, the Committee and the members thereof shall not be under
any further liability to anyone.

(f) Changes in Capital Structure. If there is any change in the Common Stock by
reason of any stock dividend, spin-off, split-up, spin-out, recapitalization,
merger, consolidation, reorganization, combination or exchange of shares, the
number of Restricted Share Units and the number, kind and class of shares
available for Restricted Share Units, as applicable, shall be appropriately
adjusted by the Committee. The issuance of shares of Common Stock for
consideration and the issuance of common stock rights shall not be considered a
change in the Company’s capital structure. No adjustment provided for in this
Section shall require the issuance of any fractional shares.

(g) Right to Continued Employment. Nothing in this Agreement shall confer on
Employee any right to continued employment or interfere with the right of an
employer to terminate Employee’s employment at any time.

(h) Tax Withholding. Employee must pay, or make arrangements acceptable to the
Company for the payment of any and all federal, state and local tax withholding
that in the opinion of the Company is required by law. Unless Employee satisfies
any such tax withholding obligation by paying the amount in cash or by check,
the Company will withhold Shares having a Fair Market Value on the date of
withholding equal to the tax withholding obligation.

(i) Copy of Plan. By signing this Agreement, Employee acknowledges receipt of a
copy of the Plan and any offering circular related to the Plan.

(j) Choice of Law. This Agreement will be governed by the laws of the State of
Missouri, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to another
jurisdiction.

(k) Execution. An authorized representative of the Company has signed this
Agreement, and Employee has signed this Agreement to evidence Employee’s
acceptance of the award on the terms specified in this Agreement and the Plan,
all as of the Date of Grant.

(l) Section 409A. This Agreement is intended to comply with Section 409A of the
Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by Employee on account of non-compliance
with Section 409A of the Code. Notwithstanding anything herein to the contrary,
in the event that Employee is determined to be a specified employee within the
meaning of Section 409A of the Code, any

 

5



--------------------------------------------------------------------------------

payment on account of termination of employment shall be made on the first
payroll date which is more than six months following the date of Employee’s
termination of employment to the extent required to avoid any adverse tax
consequences under Section 409A of the Code. To the extent necessary for
compliance with Code Section 409A, references to termination of employment under
this Agreement shall mean a “separation from service” within the meaning of
Section 409A of the Code.

SECTION 7

TERMS OF THE PLAN

This award is granted under and is expressly subject to all the terms and
provisions of the Plan, which terms are incorporated herein by
reference. Capitalized terms used and not otherwise defined in this Agreement
shall have the same meanings ascribed to them in the Plan. The Plan authorizes
several forms of equity awards, and the Restricted Share Units granted in
accordance with this Agreement shall be deemed Performance Shares as defined and
described in the Plan.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of this
___ day of ________, 2016.

 

Reinsurance Group of America, Incorporated By:  

 

Name:   Title:   Employee

 

Name:  

A. Greig Woodring

 

6